Dismissed and Memorandum Opinion filed February 9, 2012.




                                           In The

                           Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-12-00030-CR
                                     ____________

                      ROBERT BERNARD WALKER, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 178th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1287178


                           MEMORANDUM OPINION

       Appellant entered a guilty plea to assault of a family member. In accordance with
the terms of a plea bargain agreement with the State, the trial court sentenced appellant on,
to confinement for two years in the Institutional Division of the Texas Department of
Criminal Justice. Appellant filed a pro se notice of appeal. We dismiss the appeal.

       The trial court entered a certification of the defendant’s right to appeal in which the
court certified that this is a plea bargain case, and the defendant has no right of appeal. See
Tex. R. App. P. 25.2(a)(2). The trial court’s certification is included in the record on
appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s certification.
See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.


                                    PER CURIAM


Panel consists of Chief Justice Hedges and Justices Jamison and McCally.
Do Not Publish -- TEX. R. APP. P. 47.2(b)




                                            2